COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                               ORDER ON MOTION FOR REHEARING

Appellate case name:      Country Community Timberlake Village, L.P., Charles and Judith
                          Cayley, Dennis and Tiffany Dillard, Jim and Tina Dillard, Todd and
                          Samantha Downing, Kenneth and Penny Edwards, Stewart and Kelli
                          Guss, Rick and Donna Hawrylak, Leonard and Robbie Higgins, et al.
                          v. HMW Special Utility District of Harris and Montgomery Counties

Appellate case number:    01-12-00825-CV

Trial court case number: 912,608

Trial court:              County Civil Court at Law No. 1 of Harris County

       It is ordered that Appellants’ Motion for Rehearing is denied.

Justice’s signature: /s/ Rebeca Huddle
                    Acting for the Court

Panel consists of: Chief Justice Radack and Justices Bland and Huddle


Date: July 10, 2014